Title: To James Madison from Nicholas Low, 6 May 1802 (Abstract)
From: Low, Nicholas
To: Madison, James


6 May 1802, New York. States that the United Insurance Company, of which he is president, has several suits pending in the New York Supreme Court, “in one of which it has become necessary to send a commission for the examination of a witness at Lisbon; and in the others to send commissions for the examination of witnesses at Madrid.” The nature of the suits and the proposed witnesses are given in the enclosed letters to Don Thomas Stoughton, the Spanish consul, and Joaquim Monteiro, the Portuguese consul, at New York. Owing to the “very considerable amount” of property involved and the uncertainty as to “whether the witnesses, and particularly whether the Portugese Secretary for Foreign Affairs, will consent to be examined,” Low solicits JM’s “recommendation to our Consul at Lisbon and to our Minister at Madrid to give the commissions which shall be addressed to them all the attention and facility in their power.”
 

   
   RC (DLC: Causten-Pickett Papers, box 26). 1 p.; unsigned. Enclosures not found.


